Citation Nr: 0927676	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-33 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.

3. Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who served on active duty from March 1967 to 
July 1969, died in January 2006.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in March 2006 and in May 
2006, of a Department of Veterans Affairs (VA) Regional 
Office (RO).



FINDINGS OF FACT

1. The Veteran died in January 2006, at the age of 58; the 
immediate cause of death was atherosclerotic cardiovascular 
disease; no other condition was listed as contributing to 
death.  


2. At the time of the Veteran's death, service-connection was 
in effect for posttraumatic stress disorder, rated 70 percent 
disabling, effective from March 1998, and prostatitis, rated 
noncompensably disabling effective from June 1996, and as 10 
percent disabling, effective from March 1998; the Veteran was 
also in receipt of a total disability rating for compensation 
due to individual unemployability effective from March 1998.    



3. Atherosclerotic cardiovascular disease was not 
affirmatively shown to have had onset during service; 
atherosclerotic cardiovascular disease was not manifested to 
a compensable degree within one year from the date of 
separation from service; atherosclerotic cardiovascular 
disease, first diagnosed after service beyond the one-year 
presumptive period for a chronic disease is unrelated to an 
injury, disease, or event of service origin; atherosclerotic 
cardiovascular disease was not caused by or made worse by 
service-connected posttraumatic stress disorder; and the 
service-connected posttraumatic stress disorder did not 
contribute substantially or materially to the cause of the 
Veteran's death.  

4. The Veteran did not have a service-connected disability 
rated as 100 percent disabling for 10 years prior to his 
death, or a total disability rating for compensation based on 
individual unemployability for 10 years prior to his death.

5. The Veteran's death was not the result of a service-
connected disability. 


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the Veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.312 (2008).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22 
(2008).

3. The criteria for entitlement to additional burial benefits 
based on service-connected cause of death have not been met.  
38 U.S.C.A. §§ 2302, 2303, 2307, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.312, 3.1600 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2006.  The notice included the type of evidence 
needed to substantiate the claim of service connection for 
the cause of the Veteran's death, namely, that a service-
connected disability caused or contributed to the cause of 
death; or an injury or disease or event, causing an injury or 
disease, during service caused or contributed to the cause of 
death.  The Appellant was notified that the Veteran was 
service-connected for posttraumatic stress disorder.  

The Appellant was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any non-Federal 
records on her behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (the relative duties of VA 
and the claimant to obtain evidence and identifying evidence 
to substantiate a claim, except for the claim under 
38 U.S.C.A. § 1318 and the claim for service-connected burial 
benefits); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the effective date of the 
claim and for the degree of disability assignable); and of 
Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of 
the evidence and information required to substantiate the 
claim for a service-connected disability, and for a 
disability not yet service connected, except for a statement 
that the Veteran was service-connected for prostatitis).

To the extent that the VCAA notice omitted the type of 
evidence needed to substantiate the claim under 38 U.S.C.A. 
§ 1318 and the claim for service-connected burial benefits 
and the statement that the Veteran was service-connected for 
prostatitis, the VCAA notice contained a Type One error 
(failure to notify a claimant of what evidence is needed to 
substantiate the claim).  And a Type One error has the 
natural effect of harming a claimant.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  The Board's finding 
that a VCAA notice error was not prejudicial is reviewed de 
novo by the United States Court of Appeals for Veterans 
Claims (Veterans Court).  Medrano v. Nicholson, 21 Vet. App. 
165, 171 (2007).  

In this case, in the rating decision of May 2006, a copy of 
which was sent to the Appellant, the RO explained that the 
claim under 38 U.S.C.A. § 1318 was denied because the Veteran 
did not have a totally disabling service-connected disability 
or a total disability rating for compensation based on 
unemployability for a continuous period of at least ten years 
immediately preceding his death.  The RO also explained that 
the service-connected prostatitis did not contribute to the 
cause of the Veteran's death.  After the Appellant filed a 
notice of disagreement, the RO issued a statement of the case 
in August 2006.  The RO notified the Appellant that the claim 
under 38 U.S.C.A. § 1318 was denied because the Veteran did 
not have a totally disabling service-connected disability or 
a total disability rating for compensation based on 
unemployability for a continuous period of at least ten years 
immediately preceding his death, citing to 38 C.F.R. § 3.22.  
The RO notified the Appellant that the service-connected 
prostatitis did not contribute to the cause of the Veteran's 
death, citing to 38 C.F.R. § 3.312.  And notified the 
Appellant that the claim for service-connected burial 
benefits was denied because the Veteran's death was not due 
to a service-connected disability.  Thereafter the Appellant 
had the opportunity to submit additional argument and 
evidence.  

The Appellant did submit additional argument in her 
substantive appeal and after the Appellant was provided a 
copy of a medical opinion obtained from the Veterans Health 
Administration by the Board under the authority of 38 C.F.R. 
§ 20.901. 

Having received a copy of the rating decision and a copy of 
the statement of the case, a reasonable person could be 
expected to understand from the notice provided what was 
needed to support the claim under 38 U.S.C.A. § 1318, that 
the Veteran was service-connected for prostatitis and that 
the Veteran's death was not due to a service-connected 
disability.  

As VA provided the Appellant with reasonable notice of what 
was needed to support the claim under 38 U.S.C.A. § 1318, 
that the Veteran was service-connected for prostatitis, and 
that the Veteran's death was not due to a service-connected 
disability, and as there was a post-adjudicatory opportunity 
to submit additional argument and evidence, the VCAA notice 
Type One error did not affect the essential fairness of the 
adjudication and was therefore not prejudicial.  

To the extent that VCAA notice pertaining to the effective 
date of a claim and the degree of disability assignable was 
not timely provided, as the claims are denied, no effective 
date or disability rating can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
Appellant with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, private and VA medical records.  In 
December 2008, the Board obtained a medical expert opinion 
from the Veterans Health Administration (VHA) under the 
authority of 38 C.F.R. § 20.901.  

In April 2009, the Board provided the Appellant and her 
representative with a copy of the VHA medical expert opinion.  
In May and in June 2009, the Appellant argued that the 
December 2008 VHA opinion was insufficient to decide the 
appeal because the Veteran's autopsy report had yet to be 
associated with the claims file.  The Appellant has not 
submitted the autopsy report, and she has not authorized VA 
to obtain the Veteran's autopsy report on her behalf, which 
is not in the custody of VA or other Federal agency.  Also, 
the death certificate shows that an autopsy was not 
performed.  

In any event, it is the Appellant's responsibility to submit 
the putative evidence. While VA has the duty to assist her in 
the development of the claim, VA has no legal authority to 
obtain records not in the custody of VA or other Federal 
agency without the Appellant's authorization, which she has 
not provided.  

As there are no additional records that VA is required to 
obtain or authorized to obtain, the Board concludes that no 
further assistance to the Appellant in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the Veteran's death certificate, he died in 
January 2006 at the age of 58.  The immediate cause of death 
was atherosclerotic cardiovascular disease [hereinafter also 
referred to as heart disease, cardiovascular disease, or 
coronary artery disease].  No other condition was listed as 
contributing to death.  No autopsy was done. 



At the time of the Veteran's death, service-connection was in 
effect for posttraumatic stress disorder, rated 70 percent 
disabling, from March 1998, and prostatitis rated as 
noncompensably disabling, from June 1996, and as 10 percent 
disabling, from March 1998.  The Veteran was also rated 
totally disabled due to individual unemployability from March 
1998.   

The service treatment records contain no complaint, 
diagnosis, finding, history, treatment, or symptoms of heart 
disease.

After service, private medical records show that in December 
1978, the Veteran was diagnosed with episodic hypertension of 
undetermined etiology.  In August 1999, history included 
hypertension since 1976. 
 
Private medical records show that in May 1997 the Veteran 
complained of heart trouble and being hospitalized for 
stress.  In September 1997, the Veteran was seen for chest 
pain.  Risk factors for coronary artery disease included the 
Veteran's age, sex, a history of smoking, a history of 
hypercholesterolemia, and hypertension.  The Veteran's family 
history was positive for coronary artery disease.  A cardiac 
work-up revealed severe triple-vessel coronary artery disease 
with unstable angina.  

By a rating decision in April 1999, the RO granted service 
connection for posttraumatic stress disorder and assigned a 
disability rating of 70 percent, effective March 6, 1998.  

In October 2002, the Veteran was admitted for unstable angina 
and underwent left heart catherization, left ventricular 
angiogram, coronary angiogram, sphenous vein graft study and 
left internal mammary artery graft study.  

In January 2004, the Veteran was evaluated for angina.  He 
complained of angina every 2 weeks, lasting 2 to 3 minutes, 
during episodes of stress, and relieved by nitroglycerin.  

On VA examination in April 2004, the examiner was unable to 
estimate the Veteran's METS because the Veteran was unable to 
walk more than a few feet.  His METS were estimated as 4 to 5 
because of gross global deconditioning.  The examiner stated 
that he was unable to find any evidence or any documentation 
that would support a finding that the Veteran's heart trouble 
was caused by or the result of the service-connected 
posttraumatic stress disorder.  The examiner expressed the 
opinion that it was much less likely that the Veteran's 
coronary artery disease was secondary to posttraumatic stress 
disorder.  The examiner noted that the Veteran's heart 
problems were likely related to constitutional factors, 
including dyslipidemia.  

In a statement in May 2004, the Veteran's treating 
psychologist reported that from February 1998 to October 2002 
the Veteran was treated for severe posttraumatic stress 
disorder symptomatology.  The psychologist noted that during 
that time the Veteran's heart problems and his health had 
deteriorated to the point that the Veteran was required to 
move closer to VA treatment facilities.  The psychologist 
indicated that the stressors that precipitated the 
posttraumatic stress disorder symptomatology were ongoing and 
of very high intensity.  

In October 2008, the Appellant's representative cited to 
several studies obtained on the internet that suggest that 
posttraumatic stress disorder may be a risk factor for the 
development of heart disease. 

In December 2008, the Board requested a medical expert 
opinion from the Veterans Health Administration (VHA).  The 
VHA cardiologist was asked to address the following 
questions:

(1) Is it at least as likely as likely as not that the 
Veteran's service-connected posttraumatic stress 
disorder caused the Veteran's fatal atherosclerotic 
cardiovascular disease? 

(2) If the posttraumatic stress disorder did not cause 
the Veteran's fatal atherosclerotic cardiovascular 
disease, is it at least as likely as likely as not that 
the Veteran's service-connected posttraumatic stress 
disorder contributed substantially or materially to 
cause the Veteran's death?

In December 2008, the VHA expert, a consulting cardiologist 
at a VA Medical Center, provided the requested opinion.  The 
VHA medical expert noted the following significant facts: 

At the age of 6, the Veteran was diagnosed with Bright's 
disease with nephritis that caused hypertension, first 
documented in 1976; 

Medical records in 1995 and 1996 documented a history of 
smoking, alcohol abuse and acute pancreatitis, severe 
obesity, chest pains, and coronary artery disease in the 
family; 

In 1997, a coronary angiogram showed severe 3 vessel 
disease with left main obstruction of 60 percent; 

In 1998, the Veteran had a coronary artery bypass graft 
x 5, complicated by left popliteal vein thrombosis; 

In 1999, diabetes was found; 

In 2001, due to recurrent angina, a coronary angiogram 
was done, revealing severe progression of the arterial 
disease; 

In September 2002, another coronary angiogram revealed 
progression of the disease in the left anterior 
descending artery and an occluded saphenous vein graft 
to the right carotid artery with patent grafts to the 
left anterior descending artery and two branches of the 
circumflex artery. 

The VHA medical expert also noted that late in the Veteran's 
life he had severe liver cirrhosis due heavy alcohol abuse 
and that the intake of alcohol contributed to the 
deterioration of his mental status assumed to be 
posttraumatic stress disorder.  The VHA medical expert found 
no evidence of an autopsy. 

The VHA medical expert stated that the Veteran had several 
risk factors for arteriosclerotic heart disease such as his 
sex, family history of coronary artery disease, severe 
obesity, long-standing hypertension and hyperlipidemia, 
diabetes, and chronic smoking.  The VHA medical expert 
reported that posttraumatic stress disorder was not a 
recognized cause of coronary artery disease or of 
arteriosclerotic vascular disease.  The VHA medical expert 
expressed the opinion that given the magnitude and severity 
of the Veteran's risk factors, posttraumatic stress disorder 
did not cause the Veteran's coronary artery disease or his 
death and that although posttraumatic stress disorder may 
contribute to symptoms resembling coronary artery disease, 
posttraumatic stress disorder neither substantially nor 
materially contributed to the Veteran's death.  

Legal Principles for Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for cardiovascular disease, 
including hypertension, arteriosclerosis or organic heart 
disease [which includes atherosclerotic cardiovascular 
disease or coronary artery disease], if the disease becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis

Direct Service Connection for the Cause of Death 

Based on the service treatment records, atherosclerotic 
cardiovascular disease was not affirmatively shown to be 
present during service.  And as there is no competent 
evidence either contemporaneous with or after service that 
atherosclerotic cardiovascular disease was otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, heart problems manifested by hypertension were 
first documented in 1978, eight years after service, and 
later history included hypertension since 1976, six years 
after service.  Coronary artery disease was first diagnosed 
in 1997, 28 years after service.  In any event, heart 
disease, either as hypertension or as coronary artery 
disease, was first manifested well beyond the one-year 
presumptive period for cardiovascular disease as a chronic 
disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 
3.309. 

Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent evidence of record that relates the fatal 
atherosclerotic cardiovascular disease to an injury, disease, 
or event of service origin, service connection for the fatal 
atherosclerotic cardiovascular disease under 38 C.F.R. 
§ 3.303(d) is not established.  

Secondary Service Connection 

The Appellant primarily argues that the Veteran's fatal 
cardiovascular disease was caused by or made worse by service-
connected posttraumatic stress disorder.

As for the Appellant's statements relating atherosclerotic 
cardiovascular disease as secondary to posttraumatic stress 
disorder, where as here, the determinative question involves 
medical causation, that is, medical evidence of an 
association or link between heart disease and posttraumatic 
stress disorder, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Appellant is not qualified through 
education, training, and experience to offer an opinion on 
medical causation.  For this reason, the Board excludes the 
Appellant's statements as competent evidence to establish a 
causal relationship between atherosclerotic cardiovascular 
disease and posttraumatic stress disorder.

In May 2004, although a VA psychologist correlated 
deterioration of the Veteran's heart problems to treatment 
for severe posttraumatic stress disorder, the psychologist 
did not provide an opinion that causally linked the Veteran's 
heart problems to posttraumatic stress disorder.  

In October 2008, the Appellant's representative cited to 
several studies obtained on the internet that suggest that 
posttraumatic stress disorder may be a risk factor for the 
development of heart disease.

Medical studies may be regarded as competent evidence where 
standing alone, the studies discuss generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 
(1998).  Under the specific facts of this case, there are 
objective facts of other risk factors for heart disease that 
are not accounted for in the studies.  For this reason, the 
medical studies are insufficient to establish the required 
medical nexus opinion for causation.

The evidence against the claim consists of the opinions of 
the VA examiner in April 2004 and of the VHA expert in 2008.  

On VA examination in April 2004, the VA examiner expressed 
the opinion that it was much less likely that the Veteran's 
coronary artery disease was secondary to posttraumatic stress 
disorder.  The examiner noted that the Veteran's heart 
problems were likely related to constitutional factors, 
including dyslipidemia.  

Moreover, the VHA medical expert, a cardiologist, expressed 
the opinion that posttraumatic stress disorder did not cause 
the Veteran's cardiovascular disease or his death and 
posttraumatic stress disorder neither substantially nor 
materially contributed to the Veteran's death.  

The cardiologist explained that posttraumatic stress disorder 
was not a medically known risk factor for coronary artery 
disease or arteriosclerotic vascular disease, and while it 
may contribute to symptoms resembling coronary artery 
disease, it did substantially or materially contribute to the 
Veteran's death, particularly in light of the magnitude and 
severity of the Veteran's major risk factors.  There is no 
competent medical evidence that contradicts the opinion of 
the VHA medical expert.  

As no other condition was listed as the cause of death or as 
contributing to the cause of death on the death certificate 
and as there is no other evidence that the service-connected 
posttraumatic stress disorder caused or contributed to the 
cause of the Veteran's death, there is no factual or legal 
basis to conclude that a service-connected posttraumatic 
stress disorder caused or contributed to the cause of 
Veteran's death.  38 C.F.R. § 3.312(c).

As the Board may consider only competent, independent medical 
evidence to support its finding as to a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as the preponderance of the evidence 
is against the claim of service connection for the cause of 
the Veteran's death due to atherosclerotic cardiovascular 
disease to include as secondary to posttraumatic stress 
disorder, for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b)

The Claim under 38 U.S.C.A. § 1318

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318 will be paid to a surviving spouse, even though a 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his own willful misconduct, and 
at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was, in part relevant here, rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death.  The total rating may be 
either schedular or based upon individual unemployability.



According to the certificate of death, the Veteran died in 
January 2006. At the time of the Veteran's death, the Veteran 
had a total disability rating based on individual 
unemployability, which was effective from March 1998.  As the 
total disability rating was in effect for less than eight 
years, the Veteran clearly was not in receipt of a total 
disability rating for the statutory 10-year period of time 
prior to his death, and entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 is not 
established.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Burial Benefits

The Appellant has been reimbursed $590.00 for burial 
expenses, which is the amount of the allowance for 
nonservice-connected burial benefits under 38 C.F.R. 
§ 3.1600(b).

If a veteran dies as a result of a service-connected 
disability, additional burial benefits may be paid.  38 
C.F.R. § 3.1600(a).

As service connection for the cause of the Veteran's death 
has not been established, the Appellant is not eligible for 
increased burial benefits at the rate allowed for service-
connected cause of death.  38 U.S.C. §§ 2302, 2307, 2308; 38 
C.F.R. § 3.1600(a).  In this case, the Appellant has received 
the burial benefits to which she is entitled and warrants no 
additional burial benefits under the law.






ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependency and indemnity compensation under 38 U.S.C.A. § 
1318 is denied.

Additional burial benefits based on service connection for 
the cause of the Veteran's death are denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


